GODBOLD, Circuit Judge,
dissenting:
I respectfully dissent. I believe the district court incorrectly determined that, as a matter of law, Holcombe was an insured within the Gulf policy.
As an initial matter Holcombe is within the omnibus clause 1 because he was using a hired automobile with the permission of the named insured. As the owner of a hired automobile, however, Holcombe is also within the hired-automobile exception.2 These clauses do not conflict. Rather, the exception removes Holcombe from coverage as an insured. There would be no need for an exceptional clause if it did not have this effect. Cases with similar facts confirm this conclusion. When the owner-operator of a truck has leased the truck to another party, hired-automobile exceptions have ordinarily been given effect so that the owner-operator was not an insured under the lessee’s insurance policy.3
*1033Because Holcombe’s truck was scheduled as a hired automobile on the Gulf policy, Ranger argues that Gulf is estopped from claiming that the truck was a hired automobile. For general principles of estoppel to apply, however, Ranger should have to prove that it actually relied, to its detriment, on the misrepresentation. Ranger has made no such showing and probably could not do so, inasmuch as it issued its umbrella policy without examining a complete copy of Gulf’s policy, the underlying insurance.
I agree that Holcombe is an insured under the Ranger umbrella policy. Like Gulf’s policy, Ranger’s policy has a hired-automobile exception to its omnibus clause, but Ranger’s policy covers Holcombe as an insured because he is an employee of Barry Trucking Inc., the named insured.4
Ranger argues that if Holcombe is an insured under its policy, the policy imposed on him (as an insured, though not the named insured) a duty to maintain underlying insurance, and, since Holcombe did not maintain underlying insurance, its policy should apply as if he had maintained such underlying insurance (that is, Ranger would cover only the excess). But the specific policy provision reads, “It is warranted by the Insured that the underlying policies listed in the Schedule of Underlying Insurance . shall be maintained in force as collectible insurance during the currency of this Policy . . . .” The Schedule lists only the Gulf policy, which was maintained in force as collectible insurance. I do not read the policy provision to establish an independent duty in Holcombe to procure any policy in addition to the policy specifically listed in the Schedule.
Thus the Ranger umbrella policy has a different coverage than the underlying insurance, Gulf’s policy. It follows that the analysis of the relative rights of Gulf and Ranger will be different than the resolution the district court and the majority have reached.

. “Each of the following is an insured under this insurance to the extent set forth below:
(c) any other person while using an owned automobile or a hired automobile with the permission of the named insured, provided his actual operation ... is within the scope of such permission . . . .” (emphasis in original, denoting defined terms).


. “None of the following is an insured:
(ii) The owner or lessee (of whom the named insured is a sublessee) of a hired automobile or the owner of a non-owned automobile . . .” (emphasis in original, denoting defined terms).
The Gulf policy makes further exclusions from coverage of insureds by means of a Long Haul Truckmen Endorsement.


. Gilkey v. Andrew Weir Ins. Co., 291 F.2d 132, 134 (CA9, 1961); Gonzales v. National Surety Corp., 266 F.2d 667, 668-69 n.1 (CA5, 1959); Johnson v. Royal Indem. Co., 206 F.2d 561, 562 n.l, 565 (CA5, 1953): National Mut. Ins. Co. v. Liberty Mut. Ins. Co., 90 U.S.App.D.C. 362, 364, 196 F.2d 597, 599, cert. denied, 344 U.S. 819, 73 S.Ct. 15, 97 L.Ed. 638 (1952); Longsdorf v. Tunson, 200 F.Supp. 828, 830-31 (D.Colo.1962); Chesher v. United States Cas. Co., 303 N.Y. 589, 105 N.E.2d 99, 32 A.L.R.2d 568 (1952); Shumake v. Home Indem. Co., 68 So.2d 789, 793 (La.Ct.App.1953); see Annot., 32 A.L.R.2d 572 (1953). But see Wellman v. Liberty Mut. Ins. Co., 496 F.2d 131, 136 (CA8, *10331974); Citizens Mut. Ins. Co. v. Fireman’s Fund Ins. Co., 234 F.Supp. 931 (W.D.Mich.1964).


. “The unqualified word ‘Insured’ wherever used in this Policy, includes not only the Named Insured but also: (A) Any employee of the Named Insured, while acting in his capacity as such . . .; . . .